Citation Nr: 9903291	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-40 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946 and from December 1950 to June 1954.  He died on 
May [redacted], 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was previously 
before the Board and was remanded to the RO in December 1997. 


FINDINGS OF FACT

1.  The veteran had active military service from December 
1943 to April 1946, and from December 1950 to June 1954. 

2.  The veteran's active military service did not involve 
service as part of the occupation of Hiroshima or Nagasaki, 
Japan.

3.  The veteran died on May [redacted], 1995.

4.  The veteran's death certificate lists the immediate cause 
of death as leiomyosarcoma with lung cancer as the sole 
contributing cause.

5.  At the time of the veteran's death, service-connection 
had been established for the following disabilities:  post-
traumatic stress disorder, evaluated as 100 percent 
disabling; a scar of the right lower leg, evaluated as 
noncompensable; and malaria, evaluated as noncompensable.

6.  Neither leiomyosarcoma nor lung cancer were manifested 
during the veteran's service or for many years thereafter. 

7.  Neither leiomyosarcoma nor lung cancer were related to 
the veteran's active military service or to any incident 
therein, including any exposure to radiation.

8.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

9.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.


CONCLUSIONS OF LAW

1.  Leiomyosarcoma was not incurred in or aggravated by the 
veteran's active military service; nor may leiomyosarcoma be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

2.  Lung cancer was not incurred in or aggravated by the 
veteran's active military service; nor may lung cancer be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to service connection for cause of death 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  In reaching this threshold determination, the 
Board notes that there is evidence that the veteran was 
exposed to radiation in Japan at the end of World War II, and 
the record includes medical evidence suggesting a link 
between the cancer which led to the veteran's death and such 
radiation exposure.  After reviewing the record, including 
development accomplished by the RO, the Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue and that the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).  

Background

Available service medical records are negative for 
leiomyosarcoma, lung cancer or other cancer pathology.  While 
the service medical records appear to be intact, the Defense 
Nuclear Agency reported in an August 1995 letter that other 
sections of the veteran's service record could not be located 
at the National Personnel Records Center (NPRC), presumably 
having been destroyed in a fire at the Center.  Exploration 
of alternate unit records revealed that on October 22, 1945, 
the veteran arrived in Wakayama, Honshu, Japan, assigned to 
the 1058th Quartermaster Company of the 46th Air Services 
Group, approximately 325 miles from Nagasaki and 175 miles 
from Hiroshima.  The next day, he traveled to Osaka, 
approximately 350 miles from Nagasaki and 300 miles from 
Hiroshima.  From November 10 to November 21, he was 
hospitalized in Osaka for an unrelated condition and records 
do not demonstrate that he was closer than several hundred 
miles from either Hiroshima or Nagasaki during his tour, 
which lasted until April 1, 1946.  A search of records of 
exposure to ionizing radiation dated from November 1995 did 
not produce any records for the veteran.  While not stationed 
at either Nagasaki or Hiroshima, the veteran stated that he 
did visit both places.  In a February 1995 statement, the 
veteran reported being at Nagasaki once and Hiroshima at 
least 8 times.  The veteran was a truck driver in Japan 
assigned to a supply unit, and it has been claimed that he 
made deliveries.

In May 1981, 36 years after the claimed exposure, the veteran 
underwent a right upper lobectomy for adenocarcinoma of the 
lung.  In August 1991, 46 years after the claimed exposure, 
and May 1994, he had surgery for recurrent leiomyosarcoma of 
the stomach and intestines.  There is a history of 
adenocarcinoma of the colon in 1955 and excision of a basal 
cell carcinoma in 1966, but medical records to verify such 
diagnoses are not of record.  

The veteran's occupation prior to his first tour of duty was 
listed as farmer, livestock and, he retired as a truck 
driver.  The veteran's sister died from breast cancer, and he 
had 4 children, including a daughter with a sarcoid.  Medical 
records report multiple references to a family history of 
cancer prior to August 1994.  In August 1994 and January 
1995, it is reported that the veteran denied a family history 
of cancer.  In August 1995, he reported a nephew with cancer.  
The veteran was a smoker and quit in 1966 with a 30 year, 1 
pack per day, history. 

In letters dated from February and October 1995, Saul E. 
Rivkin, M.D., the veteran's oncologist, stated his belief 
that the exposure to ionizing radiation at Nagasaki and 
Hiroshima caused his cancers.  Dr. Rivkin stated that the 
veteran "was stationed in this area for some time."  The 
doctor reported first seeing the veteran in association with 
treatment for lung cancer in 1981.  In July 1997, Dr. Rivkin 
reported the veteran's many cancers were more likely than not 
caused by radiation exposure.  He reported treating other 
patients for colon cancer in their mid thirties, the same age 
period when the veteran received treatment for colon cancer, 
and that 2 of them had been exposed to atomic energy at White 
Sands, New Mexico.  He asserted that the scientific evidence 
upon which the VA based its conclusions was incorrect. 

The claims file contains a report from Larry P. Eppert, M.D., 
medical oncologist, dated in October 1996, which reported the 
veteran had a very unusual constellation of cancers after 
apparent radiation fallout in Japan just after World War II.  
He concluded that, while not being able to say with 
certainty, it was very likely that the cancers were caused by 
such exposure.

The claims file also contains letters from P. Steven Johnson, 
M.D., medical oncologist, dated from August 1994, October 
1995 and November 1996, essentially providing a synopsis of 
the veteran's treatment course and an opinion that the 
veteran's various cancers were directly related to 
"radiation therapy exposure that the patient received in the 
South Pacific in World War II."  The doctor relied on 
various medical texts to support the possible causal link 
between skin cancer and lung cancer to radiation exposure.  
The examiner noted the veteran's having been treated for 
colon cancer at age 30, a very young age, without family 
history of polyposis or ulcerative colitis.  The family 
history documented by Dr. Johnson in August 1994 reported a 
denial of a family history of cancer.  The doctor also 
challenged the adequacy of dosage measuring during the World 
War II era. 

James M. Hanson, M.D. provided a letter dated from July 1997, 
which essentially reported that the veteran's development of 
multiple malignancies later in life was more likely than not 
related to his bioradiation exposure.  

Inasmuch as the veteran's personnel records could not be 
located, his presence at Hiroshima or Nagasaki was conceded 
by VA pursuant to 38 C.F.R. § 3.11(a)(4)(i).  A scientific 
dose reconstruction determined that the maximum possible 
dosage by any individual who was at Hiroshima or Nagasaki for 
the full duration of the American occupation was less than 1 
rem; the reconstruction was based on all "worst possible" 
assumptions and included the maximum possible dose from 
external radiation, ingestion and inhalation.  This dosage 
estimate was the foundation for an opinion by the VA Chief 
Public Health and Environmental Hazards Officer.

In response, the Assistant Chief Medical Director for Public 
Health and Environmental Hazards provided a Radiation Review 
dated in March 1996.  Noting the estimated exposure to a 
maximum dose of less than 1 rem and scientific literature, it 
was calculated that an exposure to 4 times or more greater 
ionizing radiation than that to which the veteran was 
conceded to have been exposed provided a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that ionizing radiation was related to 
the veteran's colon cancer or stomach cancer.  Radiation was 
reported to play only a small role in the development of soft 
tissue sarcomas with only about 5 percent of sarcomas 
occurring at sites previously treated with radiation therapy.  
Skin cancer was attributed to high dose ionizing radiation 
(several hundred rads); excess numbers were reported in areas 
that received 9-12 rads.  Based on the foregoing, the opinion 
was offered that it was unlikely that the malignancies 
suffered by the veteran could be attributed to exposure to 
ionizing radiation is service.  

In April 1998, the opinions of Drs. Rivkin and Hanson were 
reviewed and another radiation review was provided in which 
it was reported that dose estimates were based on scientific 
dose reconstructions by the Defense Nuclear Agency.  The 
statistical likelihood of malignancies was dependent on dose.  
It was the continued opinion that the it was unlikely that 
the malignancies were attributable to exposure to ionizing 
radiation in service. 

Legal Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

A.  Principal Cause of Death. 

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In the present case, the cause of the veteran's death was 
reported on his death certificate as leiomyosarcoma with lung 
cancer. 

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a malignant 
tumor becomes manifest to a degree of 10 percent within one 
year from date of termination of active service, it shall be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The available service medical records are negative for any 
cancer.  There are some references to a history of colon 
cancer in 1955, but no medical records documenting such a 
diagnosis are in the claims file.  It appears that the 
veteran developed lung cancer in 1981 and leiomyosarcoma of 
the stomach and intestine in the early 1990's.  Under the 
circumstances, there is no basis for showing that the cancers 
which resulted in the veteran's death were first manifested 
during service or within one year of service so as to provide 
a basis for establishing service connection.  

The Board also notes here that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a).  However, there is no evidence showing any such 
secondary relationship between any service-connected disorder 
and the cancers which led to the veteran's death, and the 
appellant has not advanced any contentions in this regard. 

The essential argument advanced by the appellant is that the 
veteran's exposure to radiation during his World War II 
military service led to the development of the cancers which 
caused his death. 

 Service connection for a condition, which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C. § 1112(c)[; 38 C.F.R. § 3.309(d)]. Second, 38 
C.F.R. § 3.311(b) (1998) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

	Qualification under the presumptive 
provision of 38 U.S.C. § 1112(c)[; 38 
C.F.R. § 3.309(d)] occurs when a veteran 
suffers from one of the fifteen listed 
cancers, and establishes participation in 
a "radiation risk activity" defined as: 

(i) Onsite participation in a test 
involving the atmospheric detonation 
of a nuclear device.

(ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States 
forces during the period beginning 
on August 6, 1945, and ending on 
July 1, 1946.

(iii) Internment as prisoner of war 
in Japan (or service on active duty 
in Japan immediately following such 
internment) during World War II 
which (as determined by the 
Secretary) resulted in an 
opportunity for exposure to ionizing 
radiation comparable to that of 
veterans described in clause (ii) of 
this subparagraph.

While the Board believes the leiomyosarcoma that caused the 
veteran's death is to be considered a stomach cancer and thus 
a disease specific to "radiation-exposed veterans" for 
which service connection may be established on a presumptive 
basis under 38 C.F.R. § 3.309(d), the evidence does not 
reveal that he was within the group of "radiation exposed 
veterans" as defined by section 3.309.  To trigger the 
presumption provided by 38 C.F.R. § 3.309(d), as in any claim 
for service connection, more than a bare allegation is 
necessary.  The Board observes that the veteran's presence at 
the radiogenic site was conceded pursuant to 38 C.F.R. 
§ 3.311(a)(4), thereby enabling analysis thereunder.  But 
such a concession does not extend entitlement to benefits of 
the presumption under section 3.309.  Inasmuch as military 
records show that the veteran was not part of the occupation 
of Hiroshima or Nagasaki, service connection for stomach 
cancer may not be granted on a presumptive basis under 38 
C.F.R. § 3.309(d).  Evaluation of the veteran's lung cancer 
is not appropriate under section 3.309, not being one of 
diseases for which presumptive service connection is for 
application pursuant to that provision. 

Turning to the provisions of 38 C.F.R. § 3.311, the Board 
notes that while military records do not establish the 
veteran's participation in a radiation-risk activity while in 
service, the record includes statements from the veteran to 
the effect that he was exposed to ionizing radiation in 
service when he visited Hiroshima and Nagasaki.  The evidence 
also reveals that some personnel records concerning the 
veteran may have been destroyed in a fire at the NRPC.  Under 
the circumstances in this case, the Board finds that the 
evidence also does not establish the veteran's absence from 
both Hiroshima and Nagasaki during the occupation of Japan.  
Hence, his presence must be conceded pursuant to 38 C.F.R. § 
3.311(a)(4)(i).  Service connection for cancer of the stomach 
cancer and lung cancer, thus, requires additional development 
under 38 C.F.R. § 3.311.

The additional development required for "radiogenic" 
diseases, which include lung and stomach cancer, under 38 
C.F.R. § 3.311 includes forwarding the case to the VA Under 
Secretary for Benefits to determine whether the veteran's 
lung and stomach cancers resulted from exposure to ionizing 
radiation.  A review of the evidence reveals that this 
development has been accomplished and that representatives of 
the VA Under Secretaries for Benefits and Health have 
determined that, based on the veteran's low level of exposure 
to ionizing radiation while in service, there is no 
reasonable possibility that his lung and stomach cancers were 
the result of such exposure. Therefore, service connection 
for the veteran's stomach and lung cancer are not warranted 
based on a presumptive basis as a "radiogenic" disease 
under 38 C.F.R. § 3.311(b)(2).

The Board recognizes the veteran's statements prior to his 
death along with appellant's statements that are to the 
effect that his cancers were due to exposure to ionizing 
radiation in service, but this lay evidence is not sufficient 
to support a claim based on medical causation. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In some cases, medical 
evidence advanced in support of the veteran's claim is 
couched in terms of "cancers could have been triggered."  
The Board finds such opinions to be speculative at best, of 
little evidentiary value, and amounting to what in essence is 
"nonevidence" of an etiological relationship to radiogenic 
exposure.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  Close inspection of 
medical evidence supporting an association between any 
radiogenic exposure and the veteran's subsequently developing 
cancers dispute the state of scientific technology during 
World War II to calculate the dosage of exposure.  The Board 
notes that the opinions fail to supply dose estimates as an 
alternative to those calculated by the appropriate authority.  
The only evidence in support of the proposition that 
scientific technology was inadequate are the several 
physician statements themselves, without any reference to any 
publications in substantiation thereof.  Moreover, there is 
no indication that the VA's scientifically derived estimates 
were based upon data exclusively obtained in World War II.  
In consideration of the foregoing together with the absence 
of publicized support for such a contention and in 
consideration that such an opinion has not been adopted by VA 
physicians who have reviewed the record, the Board is unable 
to lend any credence to the challenge of dosage estimates.  

The Board is correspondingly is not persuaded as to the 
validity of the attempted comparison to other patients 
advanced by the doctors as similar to the veteran because of 
the statistically small size of the sample, because the 
extent of radiologic exposure of those patients is entirely 
unknown and because it cannot be stated with any certainty 
that their exposure was similar to that of the veteran.  
Also, the Board observes that medical evidence supporting an 
association between the radiation exposure and cancers fails 
to take due account for the circumstances and extent of the 
veteran's purported exposure.  For example, Dr. Rivkin's 
statement of February 1995 indicates that the veteran was 
exposed to radiation in Nagasaki and Hiroshima and was 
"stationed in this area for some time."  The veteran was 
actually stationed hundreds of miles away.  Moreover, the 
veteran's frequency and duration of exposure could hardly be 
characterized as anything more than slight.  Adopting the 
veteran's own account, he visited Hiroshima and Nagasaki 
approximately 9 times over the course of some 8 months.  Even 
conceding that such visits were in relation to his duties as 
a truck driver, there is no basis to conclude that such few 
visits were anything more than quite brief because there is 
nothing to suggest that deliveries could not be accomplished 
swiftly.  Given the rejection of the factual predicates 
underpinning the opinions of the appellant's experts, the 
evidence of record simply does not provide a basis for 
causally relating the veteran's stomach and lung cancer to 
his exposure to ionizing radiation in service during World 
War II.  The Board finds the opinions of the VA Chief Public 
Health and Environmental Hazards Officer to be persuasive 
because they are based on a review of the relevant scientific 
and medical literature with respect to the type of cancer 
involved and the estimate of service radiation exposure that 
the Board has found to be credible.  

In sum, the preponderance of the evidence reveals that the 
veteran's death was due to leiomyosarcoma and that lung 
cancer was a condition contributing to his death; that these 
conditions were first demonstrated many years after service; 
and that these conditions are not related to an incident of 
service, including exposure to radiation.  

B.  Contributory Cause of Death. 

The Board's discussion so far has centered on the question of 
whether a basis exists for establishing service connection 
for leiomyosarcoma or lung cancer.  If so, then it would 
clearly follow that a service-connected disability was the 
principal or primary cause of the veteran's death.  38 C.F.R. 
§ 3.312. 

It remains to be considered whether a service-connected 
disability was a contributory cause of death.  38 C.F.R. 
§ 3.312.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

At the time of the veteran's death, service connection had 
been established for:  post-traumatic stress disorder, 
evaluated as 100 percent disabling; a scar of the right lower 
leg, evaluated as noncompensable; and malaria, evaluated as 
noncompensable.  A combined service-connected disability 
rating of 100 percent was in effect.

In the present case, there is simply no evidence suggesting 
that veteran's service-connected disabilities materially 
affected vital organs so as to render the veteran less 
capable of resisting the effects of his cancer.  Accordingly, 
there is no basis for finding that a service-connected 
disability contributed to death. 

Conclusion

In closing, the Board sympathizes with the appellant and 
acknowledges the various contentions advanced in support of 
the present appeal.  Unfortunately, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to service connection for the cause of the 
veteran's death.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provide a basis for 
favorable resolution of the present appeal. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
